Exhibit 10.2

 
FEDERAL DEPOSIT INSURANCE CORPORATION
 
WASHINGTON, D.C.
 
WASHINGTON DEPARTMENT OF FINANCIAL INSTITUTIONS
 
OLYMPIA, WASHINGTON
 

     
 
 
In the Matter
of                                                                           
 
FIRST SAVINGS BANK
NORTHWEST                                                                           
RENTON,
WASHINGTON                                                                           
 
(INSURED STATE NONMEMBER
BANK)                                                                           
 
                                                                           )
)
)
)
)
)
)
)
)
)
STIPULATION TO THE ISSUANCE
OF A CONSENT ORDER
 
FDIC-10-524b



 
Subject to the acceptance of this Stipulation to the Issuance of a Consent Order
("Stipulation") by the Federal Deposit Insurance Corporation ("FDIC") and the
Washington Department of Financial Institutions ("WDFI"), it is hereby
stipulated and agreed by and between a representative of the Legal Division of
FDIC, a representative of the WDFI, and First Savings Bank Northwest, Renton,
Washington ("Bank"), as follows:
1.  The Bank has been advised of its right to receive a Notice of Charges and of
Hearing ("Notice") detailing the unsafe or unsound banking practices and
violations of law and/or regulations alleged to have been committed by the Bank
and of its right to a public hearing on the alleged charges under section
8(b)(1) of the Federal Deposit Insurance Act ("Act"), 12 U.S.C. § 1818(b)(1),
and Revised Code of Washington Anno. § 30.04.450 ("RCW"), and has waived those
rights.
2.  The Bank, solely for the purpose of this proceeding and without admitting or
denying any of the alleged charges of unsafe or unsound banking practices and
any violations of law and/or regulations, hereby consents and agrees to the
issuance of a Consent Order ("Order")

 



 
 

--------------------------------------------------------------------------------

 
 



 
 

 -2-

 
by the FDIC and the WDFI. The Bank further stipulates and agrees that such Order
will be deemed to be an order which has become final under the Act and the RCW,
and that said Order shall become effective upon its issuance by the FDIC and the
WDFI, and fully enforceable by the FDIC and the WDFI pursuant to the provisions
of the Act and the RCW.
3.  In the event the FDIC and the WDFI accept the Stipulation and issue the
Order, it is agreed that no action to enforce said Order in the United States
District Court will be taken by the FDIC, and no action to enforce said Order in
State Superior Court will be taken by the WDFI, unless the Bank or any
institution-affiliated party, as such term is defined in section 3(u) of the
Act, 12 U.S.C. § 1813(u), has violated or is about to violate any provision of
the Order.
4.  The Bank hereby waives:
        (a)   The receipt of a Notice;
        (b)   All defenses in this proceeding;
        (c)   A public hearing for the purpose of taking evidence on such
alleged charges;
        (d)   The filing of Proposed Findings of Fact and Conclusions of Law;
        (e)   A recommended decision of an Administrative Law Judge;
        (f)   Exceptions and briefs with respect to such recommended decision;
and
       (g)   The right to appeal.
 
 
 

Dated: September 22, 2010       FEDERAL DEPOSIT INSURANCE  FIRST SAVINGS BANK
NORTHWEST 
 
CORPORATION, LEGAL DIVISION  
BY:
RENTON, WASHINGTON
BY:
/s/James L. Miller, FDIC Counsel                         /s/Robert L.
Anderson                                            
For Elaine A. Laye 
       Counsel
Robert L. Anderson 

 
 

 
 



 
 

--------------------------------------------------------------------------------

 
 

 -3-


 
 
WASHINGTON DEPARTMENT OF
FINANCIAL INSTITUTIONS 
BY:
/s/Harry A. Blencoe                                    
Harry A. Blencoe 
/s/Brad Williamson                                                         
/s/Gerald Edlund                                          
Brad Williamson 
Director of Banks
Washington Department of Financial Institutions
Gerald Edlund 
 
/s/Gary F. Faull                                            
  Gary F. Faull        /s/Victor
Karpiak                                            Victor Karpiak        /s/Gary
F. Kohlwes                                        Gary F. Kohlwes       
/s/Joann E. Lee                                               Joann E. Lee     
  /s/Robert W. McLendon                              Robert W. McLendon       
Comprising the Board of Directors of
First Savings Bank Northwest
Renton, Washington

 
 
 




 



 
 

--------------------------------------------------------------------------------

 
